Citation Nr: 1738587	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for chronic epididymitis with erectile dysfunction.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted the service connection for chronic epididymitis with erectile dysfunction and assigned a noncompensable rating.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's chronic epididymitis with erectile dysfunction requires long-term drug therapy; it has not required any hospitalizations, drainage, or continuous intensive management.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for chronic epididymitis with erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA generally has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b) (2016).  However, the appeal arises from a disagreement with the initially assigned rating after service connection was granted.  Once a decision awarding service connection and a disability rating has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA has met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in October 2010. 

Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for chronic epididymitis with erectile dysfunction

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's chronic epididymitis with erectile dysfunction has been evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7525, for epididymo-orchitis, as there is no diagnostic code that sets forth criteria for assigning a disability evaluation for the exact symptomatology experienced by the Veteran.  Where, as here, the Veteran's symptomatology presents a disability picture not wholly encompassed by a particular Diagnostic Code, the disability at issue is to be rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

Pursuant to Diagnostic Code 7525, epididymo-orchitis is to be rated as a urinary tract infection, the diagnostic criteria of which is set out in 38 C.F.R. § 4.115a as follows:  a 10 percent evaluation is assigned when there is evidence of long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management; and a 30 percent evaluation is assigned when there is evidence of recurring symptomatic infection requiring drainage/frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management.

The Veteran contends that his service-connected chronic epididymitis with erectile dysfunction is more severely disabling than reflected by the assigned rating.  See December 2016 Videoconference Hearing Transcript and November 2013 Substantive Appeal/VA Form 9.

In August 2010, the Veteran was seen at Martinez OPC & CREC.  The examiner noted that, over the years, the Veteran had recurrent episodes of epididymitis which required treatment with antibiotics.  See Medical Treatment Record-Government Facility entered in VBMS in September 2010.

In October 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  At the time of the examination, the Veteran stated that he experienced swelling and sharp intermittent pain in his testes.  The pain was rated 10/10.  He iced and elevated his scrotum and took Motrin.  The examiner indicated that the Veteran did not take medication for the condition, but did take Motrin as needed during flare-ups, which occurred one to three times a year.  The examiner confirmed the Veteran's chronic epididymitis with erectile dysfunction as being caused by his service.

In March 2011, the RO granted the Veteran's claim for service connection for chronic epididymitis with erectile dysfunction and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement in December 2011 stating that he experienced recurrent episodes of this disability at least two times per year.  The Veteran further stated that his private urologist advised him that he would need ongoing medication for his condition.  

In November 2011, the Veteran had a consultation with Dr. S.S. for his recurrent epididymitis.  The Veteran stated that he experienced recurrent episodes of epididymitis averaging once, sometimes twice a year.  The Veteran experienced swelling and pain.  Sometimes, the Veteran self-treated with over-the-counter anti-inflammatories and ice packs.  The Veteran stated that two weeks before the consultation, his physician prescribed Cipro.  The examiner noted that the Veteran would continually have intermittent epididymitis.  The examiner recommended that the Veteran self-treat with an antibiotic such as Cipro for 10 days and take over-the-counter anti-inflammatories.  See Medical Treatment Record-Non-Government Facility entered in VBMS in December 2011.  

In October 2013, the Veteran saw Dr. S.S. regarding his chronic epididymitis.  The examiner noted that he had seen the Veteran two years ago for a long history of epididymitis.  The examiner stated that the Veteran had a chronic condition which will require chronic, long-term, antibiotic therapy, as needed.  The examiner recommended that the Veteran self-treat with Cipro 500 mg b.i.d. for about 10 days during flare-ups.  "As this [is] a chronic condition I expect he will [continue to have] acute attacks, and it will require antibiotic therapy in [the] long term."  See Medical Treatment Record-Non-Government Facility entered in VBMS in November 2013.  

In November 2016, the Veteran saw Dr. S.S.  The Veteran had scrotal pain and swelling about a year and half ago and then after taking antibiotics, the symptoms resolved.  He was currently doing well, and had no pain or swelling.  He had no significant difficulty urinating, and had no dysuria or gross hematuria.

After reviewing all the evidence of record, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's chronic epididymitis with erectile dysfunction.  During the August 2010, November 2011, October 2013 examinations and October 2010 VA examination, the examiners all noted that the Veteran had chronic epididymitis.  In November 2011, Dr. S.S. prescribed Cipro which the Veteran took during his yearly flare-ups.  The November 2011 and October 2013 examiners stated that the Veteran will continually have acute attacks of epididymitis which will require antibiotic therapy in the long term.  Additionally, the examiners noted that the Veteran had been self-treating his epididymitis with over-the-counter anti-inflammatories, Motrin, and ice packs.

However, the evidence does not indicate that the Veteran has experienced recurring symptomatic infection requiring drainage/frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management which is required for a 30 percent rating.  38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7525. 

In sum, the Board finds that a 10 percent rating, but no higher, is warranted for epididymitis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the assignment of a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 10 percent rating, but no higher, for chronic epididymitis with erectile dysfunction is granted. 






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


